DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,971,301 (‘301). 
Regarding claim 1, ‘301 discloses a chip electronic component comprising:

a chip component body including a mounting surface facing a mounting board (C: 1, L: 1-3);
at least two outer electrodes disposed on outer surfaces of the component body (C: 1, L: 4-5); and
at least two spacers respectively electrically connected to the at least two outer electrodes and at least partially disposed along the mounting surface of the component body (C:1, L: 6-9); wherein
each of the at least two spacers have a predetermined thickness direction dimension on the mounting surface in a direction perpendicular or substantially perpendicular to the mounting surface (C: 1, L: 10-13);
each of the at least two spacers contains an intermetallic compound containing at least one metal selected from Cu and Ni, and Sn (C: 1, L: 14-17);
the chip component body has a rectangular or substantially rectangular parallelepiped shape including first and second main surfaces that oppose each other, first and second side surfaces that oppose each other, and first and second end surfaces that oppose each other, the first and second side surfaces and the first and second end surfaces connecting the first and second main surfaces, and the mounting surface is defined by the second main surface (C: 2, L: 1-9);
the at least two outer electrodes are respectively provided on the first and second end surfaces and respectively extend from the first and second end surfaces to portions of the first and second main surfaces and portions of the first and second side surfaces (C: 2, L: 10-14); and

each of the at least two spacers is disposed on the second main surface and includes a portion in contact with a corresponding one of the at least two outer electrodes and a portion in contact with the second main surface (C: 2, L: 15-18).
Regarding claim 2, ‘301discloses the intermetallic compound is an intermetallic compound provided by a reaction between the Sn and a Cu-Ni alloy (C1, L: 18-20).
Regarding claim 3, ‘301 discloses the chip electronic component is a multilayer ceramic capacitor (C: 3, L: 1-3). 
Regarding claim 4, ‘301 discloses the thickness direction dimension of each of the at least two spacers is about 10 µm or more (C: 4, L: 1-3).
Regarding claim 5, ‘301 discloses each of the at least two spacers contains a simple Sn metal, in addition to the intermetallic compound (C: 5, L: 1-3).
Regarding claim 6, ‘301 discloses outermost layers of at least portions of the at least two outer electrodes exposed from the at least two spacers are Sn-containing layers (C: 6, L: 1-4).
Regarding claim 7, ‘301 discloses edges and corners of the component body are filleted (C: 7, L: 1-3).
Regarding claim 8, ‘301 discloses the component body includes stacked ceramic layers and inner electrodes provided along interfaces between the ceramic layers (C: 8, L: 1-4).
Regarding claim 9, ‘301 discloses the inner electrodes contain Ni as a conductive component (C: 9, L: 1-3).
Regarding claim 10, ‘301 discloses each of the inner electrodes is connected to one of the at least two outer electrodes (C: 10, L: 1-3).
Regarding claim 11, ‘301 discloses each of the at least two spacers further contains Ag (C: 11, L: 1-3).
Regarding claim 12, ‘301 discloses an outermost layer of each of the at least two outer electrodes is an Sn plating layer (C: 12, L: 1-3).
Regarding claim 13, ‘301 discloses the component body has a longitudinal direction dimension of about 1.12 mm, a width direction dimension of about 0.63 mm, and a height direction dimension of about 0.63 mm (C: 13, L: 1-5).
Regarding claim 14, ‘301 discloses a chip electronic component comprising:
a chip component body including a mounting surface facing a mounting board (C: 1, L: 1-3);
at least two outer electrodes disposed on outer surfaces of the component body(C: 1, L: 4-5); and
at least two spacers respectively electrically connected to the at least two outer electrodes and at least partially disposed along the mounting surface of the component body (C: 1, L: 6-9); wherein
each of the at least two spacers have a predetermined thickness direction dimension on the mounting surface in a direction perpendicular or substantially perpendicular to the mounting surface (C: 1, L: 10-13);
each of the at least two spacers contains at least one metal selected from Cu and Ni, and Sn (C: 1, L: 14-17);
the chip component body has a rectangular or substantially rectangular parallelepiped shape including first and second main surfaces that oppose each other, first and second side surfaces that oppose each other, and first and second end surfaces that oppose each other, the first and second side surfaces and the first and second end surfaces connecting the first and second main surfaces, and the mounting surface is defined by the second main surface (C:2, L: 1-9);
the at least two outer electrodes are respectively provided on the first and second end surfaces and respectively extend from the first and second end surfaces to portions of the first and second main surfaces and portions of the first and second side surfaces (C: 2, L: 10-14); and
each of the at least two spacers is disposed on the second main surface and includes a portion in contact with a corresponding one of the at least two outer electrodes and a portion in contact with the second main surface (C: 2, L: 15-18).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0155573).
Regarding claims 1 and 14 , Kim et al. disclose a chip electronic component (100) comprising:
a chip component body including a mounting surface (fig. 2 – bottom) facing a mounting board;
at least two outer electrodes (31a, 32a) disposed on outer surfaces of the component body (100); and
at least two spacers (31b, 32b) respectively electrically connected to the at least two outer electrodes (31a, 32a) and at least partially disposed along the mounting surface (bottom) of the component body (100); wherein
each of the at least two spacers (31b, 32b, or 31b-c, 32b-c) have a predetermined thickness direction dimension (fig. 2 – top to bottom) on the mounting surface (bottom) in a direction perpendicular or substantially perpendicular to the mounting surface (bottom);
each of the at least two spacers (31b, 32b) contains an intermetallic compound containing at least one metal selected from Cu and Ni, and Sn [0047];
the chip component body (100) has a rectangular (see fig. 1) or substantially rectangular parallelepiped shape including first (top) and second (bottom) main surfaces that oppose each other, first (front) and second (back) side surfaces that oppose each other, and first (left) and second (right) end surfaces that oppose each other, the first (front) and second side (back) surfaces and the first (left) and second (right) end surfaces connecting the first (top) and second (bottom) main surfaces, and the mounting surface is defined by the second main surface (bottom);
the at least two outer electrodes (31a, 32a) are respectively provided on the first (left) and second (right) end surfaces and respectively extend from
the first (left) and second (right) end surfaces to portions of the first (top) and second (bottom) main surfaces and portions of the first (first) and second (second) side surfaces; and
each of the at least two spacers (32a, 32b) is disposed on the second main surface (bottom) and includes a portion in contact with a corresponding one of the at least two outer electrodes (31a, 32a) and a portion in contact with the second main surface (bottom – in direct contact with (see fig. 2)).
Regarding claim 3,  Kim et al. disclose the chip electronic component is a multilayer ceramic capacitor [0005].
Regarding claim 5, Kim et al. disclose each of the at least two spacers contains a simple Sn metal, in addition to the intermetallic compound.
Regarding claim 8, Kim et al. disclose the component body (100) includes stacked ceramic layers (1) and inner electrodes (11) provided along interfaces between the ceramic layers (1).
Regarding claim 9, Kim et al. disclose the inner electrodes (11) contain Ni [0042]as a conductive component.
Regarding claim 10, Kim et al. disclose each of the inner electrodes (11) is connected to one of the at least two outer electrodes (31a, 32a).
Regarding claim 11, Kim et al. disclose each of the at least two spacers (31b-c, 32b-c) further contains Ag (31c, 32c - [0086]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (JP 2015216337) in view of Park et al. (JP 2008518428).
Regarding claim 1, Park et al. disclose a chip electronic component comprising:
a chip component body including a mounting surface (bottom) facing a mounting board (210);
at least two outer electrodes (141, 142) disposed on outer surfaces of the component body; and
at least two spacers (161, 162) respectively electrically connected to the at least two outer electrodes (141. 142) and at least partially disposed along the mounting surface of the component body; wherein
each of the at least two spacers (161, 162) have a predetermined thickness direction dimension on the mounting surface in a direction perpendicular or substantially perpendicular to the mounting surface;
the chip component body has a rectangular or substantially rectangular parallelepiped shape including first (top) and second (bottom) main surfaces that oppose each other, first (front) and second (back) side surfaces that oppose each other, and first (left) and second (right) end surfaces that oppose each other, the first and second side surfaces and the first and second end surfaces connecting the first and second main surfaces, and the mounting surface is defined by the second main surface (bottom);
the at least two outer electrodes (141, 142) are respectively provided on the first (left) and second (right) end surfaces and respectively extend from the first and second end surfaces to portions of the first and second main surfaces and portions of the first and second side surfaces; and
each of the at least two spacers (161, 162) is disposed on the second main surface and includes a portion in contact with a corresponding one of the at least two outer electrodes and a portion in contact with the second main surface (bottom).
Park et al. disclose the claimed invention except for each at least two spacers contain, as a main component, an intermetallic compound containing at least one of Cu and Ni, and Sn.
Park et al. disclose a spacer comprising Cu, Ag, and Sn.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Park et al. so that the spacers have as a main component, an intermetallic compound containing at least a metal from Cu and Ni, and Sn since such a modification would form a spacer having enhanced electrical connection.
Regarding claim 3, Park et al. disclose the chip electronic component is a multilayer ceramic capacitor (abstract).
Regarding claim 4, Park et al. disclose the thickness direction dimension of each spacer is about 10 µm or more (claim 5).
Regarding claim 5, Park et al. disclose the spacers each contain a Sn metal (161, 162), in addition to the intermetallic compound.
Regarding claim 6, the modified Park et al. disclose an outermost layer of each of the at least two outer electrode is a Sn plating layer (161, 162 — [0068]).
Regarding claim 11, the modified Park et al. disclose the spacers further contain Ag (Park et al. — claim 3).
Regarding claim 12, the modified Park et al. disclose an outermost layer of each of the at least two outer electrode is a Sn plating layer (161, 162 — [0068]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0155573).
Regarding claim 7, Kim et al. disclose the claimed invention except for the edges and corners are filleted.
It is well known in the multilayer ceramic component art to fillet edges and corners of a ceramic element.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim et al. so that the edges and corners are filleted, since such a modification would allow the external electrodes to have a substantially uniform thickness on all surfaces of the multilayer ceramic component.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0155573) in view of Tanaka et al. (US 2013/0208398).
Regarding claim 13, Kim et al. disclose the claimed invention except for the component body has a longitudinal direction dimension of about 1.12 mm, a width direction dimension of about 0.63 mm, and a height direction dimension of about 0.63 mm.
Tanaka et al. disclose a multilayer ceramic component body that can have a length of 1.12 mm [0060], a width of 0.63 mm [0060], and a height of 0.63 mm [0060].
It would have been obvious to a person of ordinary skill in the art to form the capacitor of Kim et al. so that the component body has a longitudinal direction dimension of about 1.12 mm, a width direction dimension of about 0.63 mm, and a height direction dimension of about 0.63 mm, since such a modification would form a capacitor having desired capacitance.

Claim(s) 1-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0093441) in view of Nakagoshi et al. (US 2013/0343023).
Regarding claim 1, Ahn et al. disclose a chip electronic component comprising:
a chip component body including a mounting surface (bottom) facing a mounting board (210);
at least two outer electrodes (131, 132) disposed on outer surfaces of the component body; and
at least two spacers (141, 142) respectively electrically connected to the at least two outer electrodes (131. 132) and at least partially disposed along the mounting surface of the component body; wherein
each of the at least two spacers (141, 142) have a predetermined thickness direction dimension on the mounting surface in a direction perpendicular or substantially perpendicular to the mounting surface;
the chip component body has a rectangular or substantially rectangular parallelepiped shape (fig. 1) including first (top) and second (bottom) main surfaces that oppose each other, first (front) and second (back) side surfaces that oppose each other, and first (left) and second (right) end surfaces that oppose each other, the first and second side surfaces and the first and second end surfaces connecting the first and second main surfaces, and the mounting surface is defined by the second main surface (bottom);
the at least two outer electrodes (131, 132) are respectively provided on the first (left) and second (right) end surfaces and respectively extend from the first and second end surfaces to portions of the first and second main surfaces and portions of the first and second side surfaces; and
each of the at least two spacers (141, 142) is disposed on the second main surface and includes a portion in contact with a corresponding one of the at least two outer electrodes and a portion in contact with the second main surface (bottom).
Ahn et al. disclose the claimed invention except for each at least two spacers contain, as a main component, an intermetallic compound containing at least one metal selected from Cu and Ni, and Sn.
Nakagoshi et al. disclose a spacer (6, 10) comprising Cu, Ni, and Sn [0046], [0069]-[0070].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Park et al. so that the spacers have as a main component, an intermetallic compound containing at least a metal from Cu and Ni, and Sn since such a modification would form a spacer where the generation of cracks is significantly reduced or prevent. 
Regarding claim 2, Nakagoshi et al. disclose the intermetallic compound is an intermetallic compound provided by a reaction between the Sn and a Cu-Ni alloy [0060], [0069]-[0070].
Regarding claim 3, Ahn et al.  disclose the chip electronic component is a multilayer ceramic capacitor (abstract).
Regarding claim 4, the modified Ahn et al. disclose the claimed invention except for the thickness direction dimension of each spacer is about 10 µm or more.
A capacitor comprising a separator with a thickness of about 10 µm or more is known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Ahn et al. to include a spacer that has a thickness of more than about 10 µm, since such a modification would allow for greater separation between the circuit board and the capacitor, wherein additional components can be formed between the board and capacitor. 
Regarding claim 5, Nakagoshi et al. disclose the spacers each contain a Sn metal [0070] in addition to the intermetallic compound.
Regarding claim 6, the Ahn et al. disclose an outermost layer of each of the at least two outer electrode is a Sn plating layer [0039].
Regarding claim 12, the modified Ahn et al. disclose an outermost layer of each of the at least two outer electrode is a Sn plating layer [0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110120769
US 20170042029
US 20170330689
JP 2007188943
JP 2013065728
JP 2013128090

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848